Cite as 2017 Ark. App. 175

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-16-835


WAL-MART ASSOCIATES, INC., AND                    Opinion Delivered   March 15, 2017
CLAIMS MANAGEMENT, INC.
                  APPELLANTS                      APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
                                                  COMMISSION [NO. F713233]
V.


PATRICIA ARMSTRONG                                REVERSED
                                  APPELLEE



                           PHILLIP T. WHITEAKER, Judge

       Wal-Mart Associates, Inc. (Wal-Mart), appeals a decision of the Arkansas Workers’

Compensation Commission (“Commission”), which concluded that appellee Patricia

Armstrong’s claim for additional medical treatment for her admittedly compensable left-

shoulder injury was reasonable and necessary. We reverse, holding that Armstrong’s claim is

barred by the statute of limitations.

       Armstrong filed a complaint with the Commission for additional benefits in February

2014. The statute governing the time for filing claims for additional benefits is section 11-9-

702(b):

              (b) Time for Filing Additional Compensation.

               (1) In cases in which any compensation, including disability or medical, has
       been paid on account of injury, a claim for additional compensation shall be barred
       unless filed with the commission within one (1) year from the date of the last payment
       of compensation or two (2) years from the date of the injury, whichever is greater.
                                 Cite as 2017 Ark. App. 175

Ark. Code Ann. § 11-9-702(b) (Repl. 2012).

       Thus, the plain language of the statute is clear and sets forth two definitive time periods

in which a claim must be brought: one year from the date of last payment of compensation

or two years from the date of injury, whichever is greater. Here, it is undisputed that

Armstrong’s left-shoulder injury occurred on December 24, 2006, and the last payment of

compensation for Armstrong’s left-shoulder injury was in August 2012. Therefore, her claim

for additional benefits, which was filed in February 2014, was unquestionably filed more than

one year from the date of last payment of compensation and more than two years from the

date of injury.

       Following a strict construction of the statute, her claim should be deemed untimely.

However, our courts have previously interpreted the statute to provide that a prior timely,

but unresolved, claim for benefits may serve to toll the limitations period. Here, Armstrong

filed a claim for benefits in 2008, within the two-year period after her injury. Therefore, we

must determine if Armstrong’s 2008 claim for benefits was unresolved and whether the statute

of limitations was tolled under our case law.

                                    I. Evidence and Procedural History

       Patricia Armstrong experienced a work-related injury in December 2006 while

working in the Wal-Mart bakery. The injury occurred when she was hit on her face and left

shoulder by a twenty-pound box of frozen pies dropped by a coworker who was standing on

a ladder. Armstrong contended that, as a result of this work-related incident, she received

injuries to both her left shoulder and her neck.


                                                2
                                 Cite as 2017 Ark. App. 175

       With regard to her shoulder, Armstrong initially received conservative treatment, but

eventually more aggressive measures were necessary. She underwent three surgeries to her left

shoulder. Wal-Mart accepted the left-shoulder injury as compensable and paid benefits until

August 2012.

       With regard to her neck complaints, Armstrong reported these complaints for the first

time subsequent to her initial shoulder surgery in March 2007. Her complaints were

evaluated by Dr. James Blankenship. Dr. Blankenship noted a congenital Chiari I

malformation1 with a rather large upper cervical syrinx. Wal-Mart controverted her neck-

injury claim, asserting that her neck problems were related to the congenital defect, not a

workplace injury.

       In early May 2008, Armstrong was terminated from Wal-Mart for excessive absences

and for “being unfriendly.” Shortly thereafter, on May 27, 2008, she filed a Form AR-C

with the Commission. In completing this Form AR-C, Armstrong listed the date of the

accident as December 24, 2006. She described the cause of the injury: “I was handing a box

to someone else. The box slipped from their hands and fell on me.” Although the Form

AR-C requests a brief description of the part of the body injured, Armstrong did not specify

which area of the body had been injured in the incident. She then selected both “initial” and

“additional” benefits as the type of benefits being claimed and checked all the boxes available

therein.


       1
        This is a condition in which brain tissue extends into the spinal canal and occurs when
the skull is abnormally small or misshapen; this abnormality presses on the brain and forces it
downward. Two symptoms of this condition are headaches and neck pain.

                                              3
                                Cite as 2017 Ark. App. 175

       A hearing was held on her claim for benefits related to the neck on June 18, 2012.

The parties agreed that the issues to be litigated at that hearing were whether Armstrong had

sustained a compensable neck injury in December 2006 and whether she was entitled to

medical treatment for her complaints of headaches and chronic neck pain. The parties agreed

that the left-shoulder injury had been accepted and that benefits had been paid.

       In September 2012, the administrative law judge (ALJ) denied Armstrong’s claim

regarding the compensability of her neck injury. Armstrong appealed, and the Commission

affirmed and adopted the ALJ’s decision. The decision of the Commission was then affirmed

by this court in October 2013. Armstrong v. Walmart Assocs., Inc., 2013 Ark. App. 596.

       Armstrong filed another Form AR-C in February 2014. In completing this Form AR-

C, Armstrong listed an accident date of December 24, 2006. She described the injury and

body part injured, stating, “I was handing a box to someone when it slipped from that

person’s hands and fell on me injuring my left shoulder.” As with the 2008 AR-C form,

Armstrong selected both “initial” and “additional” benefits and checked all the boxes therein.

Wal-Mart controverted the claim.

       In August 2014, Armstrong sought treatment for her left shoulder from Dr.

Christopher Arnold.     He performed another surgery on Armstrong’s left shoulder in

November 2014 to repair a recurrent partial rotator cuff tear – eighty percent thickness. Dr.

Arnold opined that the need for surgery was directly related to her prior work injury. Wal-

Mart declined to pay for these services.




                                              4
                                 Cite as 2017 Ark. App. 175

       A hearing was held before the ALJ on June 15, 2015. After the hearing, the ALJ held

in its September 11, 2015 opinion that Armstrong’s claim for benefits was time-barred,

finding that there was a clear, almost two-year gap in treatment for her left shoulder from

August 2012 through July 2014. Armstrong appealed to the Commission. The Commission

reversed the findings of the ALJ and granted Armstrong benefits. The Commission found that

Armstrong’s filing of Form AR-C in May 2008 tolled the statute of limitations, and it

awarded her benefits.

       Wal-Mart appeals, arguing that (1) the Commission erred as a matter of law in finding

Armstrong’s claim was not barred by the statute of limitations; (2) there was insufficient

evidence to support the Commission’s decision that her claim was not barred by the statute

of limitations; (3) the Commission erred as a matter of law in finding that she was entitled to

additional benefits; and (4) there was insufficient evidence to support the Commission’s award

of benefits.

                           II. Are Armstrong’s Claims Time-barred?

       Our caselaw supports the notion that a timely, unresolved claim for benefits stops the

limitations period from running against it. In Jones Truck Lines v. Pendergrass, 90 Ark. App.
402, 206 S.W.3d 272 (2005), the claimant had a compensable knee injury in 1971 and filed

a timely claim for additional benefits in 1974. In 2003, the claimant had surgery on the

injured knee and filed a claim for additional benefits. Because the 1974 claim was neither

decided nor dismissed, but inactive, we held that the 2003 additional claim was not time-

barred. Our supreme court affirmed this principle in VanWagner v. Wal-Mart Stores, Inc., 368


                                              5
                                 Cite as 2017 Ark. App. 175

Ark. 606, 249 S.W.3d 123 (2007), recalling that the claimant’s additional-benefits claim was

not time-barred because (1) a hearing was never held on the claim; (2) the claim was placed

on inactive status; and (3) a final order was never entered on his case. Id. In Nabholz Constr.

Corp. v. White, 2015 Ark. App. 102, we affirmed the Commission’s reasoning that a timely

filing of a Form AR-C in 1998 tolled the application of the statute, even though there was

more than a two-year gap in the payment of benefits and despite the filing of a Form AR-4

closing the claim, because White’s claim for additional benefits was neither dismissed nor

decided until 2013.

       We must answer the question of whether the Commission erred as a matter of law in

concluding that the 2008 Form AR-C filed in this case tolled the statute of limitations. To

phrase the question another way, was the 2008 Form AR-C an unresolved claim for benefits

pertaining to Armstrong’s left-shoulder injury? Under the circumstances of this case, we hold

that the Commission did err as a matter of law. Here, Armstrong failed to provide sufficient

information in the 2008 Form AR-C to toll the statute of limitations. In completing the

2008 Form AR-C, Armstrong did not specifically list that she suffered neck and shoulder

injuries. In fact, she listed no specific injury to any part of her body, choosing to leave her

claim for injuries open-ended. Additionally, with regard to the type of benefits being sought,

Armstrong checked all the boxes available on the 2008 Form AR-C. Such a generic filing is

the equivalent to no filing at all. It simply provides no information about the type of claim

being asserted by the claimant. To allow such a generic filing to toll the limitations period

indefinitely for some unspecified injury is contrary to the plain language of the statute and to


                                               6
                                 Cite as 2017 Ark. App. 175

the rationale of our prior caselaw. As such, we hold, as a matter of law, the generic Form

AR-C filed in this case was not sufficient to toll the statute of limitations.

       Because we reverse on this issue, we need not address the other issues raised on appeal.

       Reversed.

       VAUGHT and MURPHY, JJ., agree.

       Bassett Law Firm LLP, by: Curtis L. Nebben, for appellants.

       Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellee.




                                               7